20 N.Y.2d 948 (1967)
Judith Lind et al., Appellants,
v.
Port of New York Authority et al., Respondents.
Court of Appeals of the State of New York.
Submitted December 4, 1967.
Decided December 6, 1967.
I. Sidney Worthman for motion.
Thomas S. Kirk opposed.
Motion granted and appeal dismissed, with costs and $10 costs of motion, upon the ground that the determination sought to be reviewed involves a pure question of discretion of the type not reviewable by the Court of Appeals (Nystrom v. National Airlines, 15 N Y 2d 639).